Title: To James Madison from James Monroe, 16 January 1804
From: Monroe, James
To: Madison, James



private
Dear Sir
London Jany. 16. 1804.
I sent you by Liverpool lately a copy of Mr. Livingstons last letter to me relative to the guaranty, wh. communicated his having joined me in it. I send you herewith a duplicate of it, and a copy of my answer, which shews how the affr. is wound up. It is an incident wh. has given me much anxiety, as you will readily conceive, but I now flatter myself, in consideration of the manner of its conclusion, and the successful issue of affrs. in the UStates, in wh. I calculate on the possession of Louisiana by our govt., that it will produce some of the advantages that were expected from it, without the hasard of any injury. I shewed to Col: Livingston when here lately, on some private business, the passages in my publick letters on the subject, that he might communicate them to the minister, who wod. be satisfied to find that I had at least not used stronger terms in them than in my letters to himself. It appears that a difference of opinion took place between him & the board relative to the mode of proceeding by the latter under the convention, which was accompanied with irritating circumstances to each party. I was written to on the subject by him, a copy of wh. letter & my reply are enclosed. I hope that as soon as it was known that the treaty was ratified that the board proceeded in the business. I also hope that the asperities which took place between them, & causes producing them, will be calmly reviewed and do neither party any injury.
Mr. Livingston adverted to two subjects in his letter to me, the business yet to be adjusted with Spain & the notices in the gazettes respecting certain presumed discussions between this govt. & myself. You will find my answer on both points. Hearing from Col: Livingston that he had not recd. his dispatches communicating your correspondence with the Sph. minister, I sent him a copy of it, with one of the extracts to himself & to Mr. Pinckney, wh. you sent me at the same time. I thought that the extract to Mr. Pinckney wod. put him more completely in possession of yr. views, & therefore ad[d]ed it to the others, wh. it was important for him to get without delay. Col: Livingston heard that the dispatches for his relative had been thrown into the sea by the master of the vessel to whom they were committed, on being boarded by a British Frigate. I hear by Sr. Francis Baring who recd. a letter from his son of a date in decr., that the Spaniards wod. probably give up the country without opposition, so that I hope every thing will wind up most advantageously & honorably for our govt. & country. Very sincerely I am yr. friend & servt
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers). Enclosures not found, but see nn. 2 and 3.



   
   See Monroe to JM, 12 Jan. 1804, and n. 1.



   
   For Monroe to Livingston, 13 Jan. 1804, see Monroe to JM, 9 Jan. 1804, n. 3.



   
   For Livingston to Monroe, 8 Oct. 1803, complaining about the commissioners, and Monroe’s 29 Oct. 1803 reply, see Monroe to JM, 9 Jan. 1804, n. 3.



   
   Monroe presumably sent Livingston a copy of JM to Monroe, 24 Oct. 1803, and its enclosures (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:570–72).


